Exhibit 10.137

 

EXECUTION

 

AMENDMENT NO. 2

TO MASTER REPURCHASE AGREEMENT

Amendment No. 2 to Master Repurchase Agreement, dated as of November 6, 2018
(this “Amendment”), among BNP Paribas (the “Buyer”), PennyMac Loan Services, LLC
(the “Seller”) and Private National Mortgage Acceptance Company, LLC (the
“Guarantor”).

RECITALS

The Buyer, Seller and Guarantor are parties to that certain Master Repurchase
Agreement, dated as of November 17, 2017 (as amended by Amendment No. 1 to
Master Repurchase Agreement, dated as of August 20, 2018 the “Existing
Repurchase Agreement”, and as amended by this Amendment, the “Repurchase
Agreement”).  The Guarantor is party to that certain Guaranty dated as of
November 17, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Guaranty”) made by the Guarantor in favor of the Buyer.  Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Existing Repurchase Agreement.

The Buyer, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required on the date hereof the Guarantor to ratify and
affirm the Guaranty.

Accordingly, the Buyer, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1.   Definitions.  (a) Section 2 of the Existing Repurchase Agreement is
hereby amended by deleting the definition of “Termination Date” in its entirety
and replacing it with the following:

“Termination Date” means the earlier of (i) August 2, 2019 and (ii) at the
option of Buyer, the occurrence of an Event of Default.

SECTION 2.   Conditions Precedent.  This Amendment shall become effective on the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

2.1 Delivered Documents.  On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a)  this Amendment, executed and delivered by the Buyer, Seller and Guarantor;

(b)  an amendment to the Pricing Side Letter, executed and delivered by the
Buyer, Seller and Guarantor; and







--------------------------------------------------------------------------------

 



(c)  such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3.   Representations and Warranties.  Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 12 of the
Repurchase Agreement.

SECTION 4.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5.   Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 6.   Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page of this Amendment in Portable
Document Format (PDF) or by facsimile shall be effective as delivery of a
manually executed original counterpart of this Amendment.

SECTION 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 8.    Reaffirmation of Guaranty.  The Guarantor hereby consents to this
amendment and ratifies and affirms all of the terms, covenants, conditions and
obligations of the Guaranty.

 

[SIGNATURE PAGE FOLLOWS]

 

 



-2-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

Buyer:

BNP PARIBAS, as Buyer

 

 

 

 

 

By:

/s/ Jonathan Banks

 

Name: Jonathan Banks

 

Title: Director

 

 

 

 

 

By:

/s/ Christopher Korpi

 

Name: Christopher Korpi

 

Title: Managing Director

 

 

 

 

Seller:

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name: Pamela Marsh

 

Title: Managing Director, Treasurer

 

 

 

 

Guarantor:

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name: Pamela Marsh

 

Title: Managing Director, Treasurer

 

Signature Page to Amendment No. 2 to Master Repurchase Agreement

--------------------------------------------------------------------------------